COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00013-CV


IN RE MARK FISHER AND REECE                                              RELATORS
BOUDREAUX

                                        AND

                               NO. 02-11-00014-CV


IN RE BANK OF AMERICA, N.A.                                               RELATOR


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relators’ petitions for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petitions for writ of

mandamus are denied.

                                                     PER CURIAM

PANEL: MCCOY, DAUPHINOT, and MEIER, JJ.

DELIVERED: February 1, 2012

      1
       See Tex. R. App. P. 47.4, 52.8(d).